89 F.3d 836
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellant,v.Derrick Deshawn CARTER, Defendant-Appellant.
No. 94-2222.
United States Court of Appeals, Sixth Circuit.
July 1, 1996.
ORDER

1
This cause having been remanded to this court for reconsideration in light of the decision of the U.S. Supreme Court in Bailey v. United States, 516 U.S. ---- (1995);


2
It is hereby ORDERED that the matter be, and it hereby is, remanded to the district court to consider further defendant's conviction for use of a firearm during and in relation to a felony drug offense, in violation of 18 U.S.C. § 924(c).